FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RENE MARQUEZ-HUERTA,                             No. 08-72912

               Petitioner,                       Agency No. A095-663-372

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Rene Marquez-Huerta, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations in immigration proceedings, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

      Marquez-Huerta’s contention that the agency’s application of the ten-year

continuous physical presence requirement violated his due process rights is

unavailing. See Padilla-Padilla v. Gonzales, 463 F.3d 972, 978-79 (9th Cir. 2006).

      Marquez-Huerta’s contention that he was denied a full and fair hearing is

unavailing because he failed to demonstrate that additional testimony may have

affected the outcome of the proceedings. Colmenar v. INS, 210 F.3d 967, 971 (9th

Cir. 2000) (citation omitted) (requiring prejudice to prevail on a due process

challenge).

      We do not consider Marquez-Huerta’s contentions regarding hardship and

moral character because his failure to establish continuous physical presence is

dispositive. See 8 U.S.C. § 1229b(b)(1)(A).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-72912